NO. 07-02-0464-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                       MARCH 10, 2003
                               ______________________________

                                      PATRICIA LYNN KYLES,

                                                                   Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

            FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                   NO. 86473; HON. CHARLES D. CARVER, PRESIDING
                          _______________________________

Before QUINN and CAMPBELL, JJ. and BOYD, S.J.*

        Patricia Lynn Kyles (appellant) appeals her conviction for misdemeanor theft. The

clerk’s record was filed on October 15, 2002. The reporter’s record was filed on December

12, 2002. Thus, appellant’s brief was due on January 13, 2003. However, one was not

filed on that date. By letter dated January 21, 2003, we notified appellant’s counsel,

Norman Desmarais, of the expired deadline and directed him to respond to our notification

of same by Friday, January 31, 2003, or the appeal would be abated to the trial court



        *
        John T. Boyd, Chief Justice (Ret.), Seventh Cou rt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).
pursuant to TEX . R. APP. P. 38.8. January 31, 2003, passed without appellant submitting

any response to our notice.

      Consequently, we abated this appeal and remanded the cause to the Criminal

District Court of Jefferson County (trial court) and directed that it conduct a hearing to

assess, among other things, whether the appellant desired to prosecute the appeal. At

that hearing, appellant informed the trial court that she no longer did. Furthermore,

appellant’s representations were contained in a supplemental clerk’s record which was filed

on March 5, 2003.

       Although we have no motion to dismiss before us as required by Texas Rule of

Appellate Procedure 42.2(a), Rule 2 of the same rules permits us to suspend the operation

of an existing rule. TEX . R. APP. P. 2; see Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.

App.—Amarillo 1998, pet. ref’d). Therefore, pursuant to Rule 2, and because appellant

has clearly revealed her desire to forego appeal, we suspend Rule 42.2(a) and dismiss the

appeal based upon appellant’s representation to the trial court.

       Having so dismissed the appeal, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                                 Brian Quinn
                                                    Justice

Do not publish.




                                            2